 522DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthwestern Electric Power CompanyandInterna-tionalBrotherhood of Electrical Workers. Cases15-CA-5025, 15-CA-5033, and 15-CA-5037February 11, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn July 31, 1974, Administrative Law Judge AlvinLieberman issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.We agree with the Administrative Law Judge that,on the basis of the facts presented, Respondent didnot violatethe Act bytreating as strikers the six unitemployees on sick' leave at the beginning of thestrike.Contrary to the assertion of our dissentingcolleague, the issue here is not whether the sixemployees had a Section 7 right to refrain fromdeclaring their position on the strike during theperiod that they were medically excused. The issue iswhether Respondent's belief that they ratified andsupported the strike was reasonable. We concludethat it was.Approximately I month before the contract beingrenegotiated expired, the union membership author-ized a strike should a new agreement not be reachedby the expiration date. An agreement was notreached and a strike was called. The strike was nearly100 percent effective with all but 6 or 7 of the 625unit employees participating.At this point, Respondent had no way of knowingfor certain whether the employees on sick leave-allof whom were members of the Union-did or did notsupport the strike activities of their colleagues.Clearly Respondent could not have interrogated theemployees as to their sympathies without violatingSection 8(a)(l).1 In the absence of any indicationwhatsoever that the six employees did not supportthe strike, it was entirely reasonable for Respondentto assumethat they did. Moreover, recordevidenceindicating that the employees thereafter effectivelyiCf.Farmers'Cooperative Compress,169 NLRB 290, 292(1968).2Marathon ElectricMfg Corp.,106 NLRB 1171 (1953).ratified the strike-and thus did, in fact, supportit-bears out the reasonableness of that assumption.For example, the employees raised no protest whentheir sick leave payments were terminated, showedsupport for the Union during the strike, and with oneexception testified that they would not have crossedthe picket line had they been able to work when thestrike began. Under such circumstances, we cannotagree with our colleague's position that Respondentwas required, in effect, to subsidize the strike effortthrough continued disability payments until suchtimeas the employees decided to publicly air theirsympathies.Neither are we persuaded by our dissentingcolleague's effort to distinguishMarathon Electric2andBechtel Corporation,3or his attempt to chargeRespondent with an 9(a)(3) violation for its contin-ued payment of disabilitybenefitsto employee Cryerafter the strike began.It istrue that the strike herewas lawful, whereas the strikes inMarathonandBechtelwere unlawful. However, a$ the Administra-tive Law Judge pointed out, the lawfulness of a strikeisirrelevantindeterminingwhether or not aparticular employee has chosen to support thatstrike.Nor do we agree that Respondent's continuance ofdisability payments to employee Cryer during theinitial3weeks of the strike constitutes "directevidence of discriminatory disparate treatment todiscourage union activity within the meaning ofSection 8(a)(3)." Cryer was not a member of thestriking bargaining unit and thus there was no reasonforRespondentto assumehe was a striker. SinceCryer and the six unit employees were not at allsimilarly situated vis-a-vis the strike, there is no basisupon which to predicate a finding of disparatetreatment.For the foregoing reasons we agree with theAdministrative Law Judge that the complaint shouldbe dismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissedin itsentirety.ACTING CHAIRMAN FANNING,dissentingin part:My colleagues, with minor modification, affirm adecision which deprives six employees "on continued3BechtelCorporation,200 NLRB 503 (1972)216 NLRB No. 88 SOUTHWESTERNELECTRICPOWERCOMPANY523sick pay" of that payduringa lawful strike by theirbargaining unit.I cannot agree.Respondent's openingstatementat the hearingdescribes the policy thus: "Under the uniquesituationprevailing,employees at SouthwesternElectric Power Company, Inc., receive a continua-tion of wages for certain periods of time if theirabsenceisas a resultof illness." Pursuant to thispolicy, six employees were on sick pay when thestrikebegan on August 31. All had had surgeryduringAugust, except one who had a kidneyremoved on July 31. Two were in the hospital whenthe strike started, and another was considered by hisdoctor to be totally disabled until September 17. Themedical releases of the six to return to active dutyrangedin timefrom September 24 to December 10,the day the strike ended.Because thesix did not notify the Respondent thattheywere not on strike, the Administrative LawJudge found that the Respondent was justified inconsidering them strikers and stopping their wages.My colleagues reachthe sameresult for their ownreasons, towit:without interrogation, the Employerhad no way of knowing whether these employeessupported the strike, hence it was reasonable toassume that they did.Inmy view the resulting decision, whether basedupon the, rationale of the majority or of theAdministrative Law Judge, is a clear violation of theSection 7 rights of these employees.The strike itself was economic and followedexpiration of the former contract and the failure ofthe parties to reachagreementon a new contract.The Respondent takes the simplistic position that,aswages "underthe law" are not continued forstrikers,theyarenot continued for those oncontinuing sick payunlessthe recipients disavow thestrike.In essence,my colleagues agree. This ignoresSection 7 and the right of an employee to join in orrefrainfrom concerted activity.Granted, theseemployees on sick leave were entitled to no wagesonce their excused absences expired and they failed4Marathon ElectricMfg Corp.,106 NLRB 1171(1953), affd. 223 F 2d338 (C.A D.C., 1955),cert.denied 350U S. 981 (1955), wherethe first shiftwalked off the job in violation of a no-strike clause and the companydispatched notices of discharge to "participants"in the strike,thus invitingresponse even from those on excused absence at the time;BechtelCorporation,200 NLRB 503, 513 (1972), which involved 18 employeesassociated with a work force of 350 employees that was unwilling to live upto the no-stoke clause in a construction industry contract The Board, in acontext of repeated violations of that clause,agreed with the AdministrativeLaw Judge that identification with such a work force was the cause ofdischarge,not identification"with theUnion";that the discharges were notkeyed to "protected union or concerted activities but to the unprotectedstrikes";and that"no employee rights that are protected under the Act wereadversely affected."The excuse of illness at the time of the walkout, urgedas to alleged discriminatee Vereen,was found unavailing for lack ofconvincing evidence that illness was the reason for his failure to work on theday the strike started.Bechtel,supraat 5095My colleagues say that employees, though excused from work becauseto return to work. It is a far cry for this Board torequire that they disavow legal strike action by theirUnion during their sick leave in order to receive theirsick pay. Not only is it contrary to the statute, but itlacks support in Board precedent. Cases where theBoard has sanctioned the discharge of presumedstrikers in the context of strikes in violation of no-strike provisions are inapplicable.4In short, these employees had a Section 7 right torefrain from declaring their position on this strikewhile they were medically excused. That theyexhibited some strike support after medicalrelease,and testified that if physically able they would havejoined the strike, is irrelevant in my view. To theextent, however, that some evidenced strike supportby visiting the picket line and/or picketing beforemedicalrelease,Iwould limit the amount ofcontinued sick pay to the period ending with the dateof such supportive action. I would therefore find an8(a)(1) violation based on Respondent's interferencewith the Section 7 rights of these employees andorder that they be paid the respective amounts ofcontinued sick pay due them, with the customaryinterest.5There is in this case not only the 8(a)(1) aspect ofRespondent's treatment of the six, but a discrimina-tory 8(a)(3) allegation as well. A seventh employee,who, though a union member, was not in the strikingunit, was on continued sick pay because of a July 9cataract removal.On September 7 he resumeddriving his car, at his doctor's suggestion.His sickpay was continued by Respondent through September23. I agree with my colleagues that the discontin-uance of his pay at that time was due to his refusalon September 24 to consider seriously the possibilityof coming back to work if his doctor would approvelight duty, in accord with the Employer's sick paypolicy. But the continuance of this employee's sickpay during the first 3 weeks or so of the strike, ascontrasted with the automatic discontinuance of thepay of the six employees once the strike in their unitbegan, is direct evidence of discriminatory, disparatetemporarilyafflicted with serious health problems,should have no option asto when they"publiclyair" their strikesympathy.The Sec.7 right to refrainfrom concerted activities-to which surely employees on excused sick leaveareno less entitled than those actively working-isdismissed fromconsideration in deciding this case in favor of a nebulous"belief" by theEmployerthatmedically excused employees who do notspecificallydisavow a protected strikeof theirunitnecessarily support it.Theemployeesmay be lyingin the hospital,as two were at the inception of thisstrike,but they are presumed to support it. In their hearts, perhaps? Inaddition,in the majority view,the Employer's belief thattheydo supportthe strike becomes "reasonable" when theylater show strikesupport byovert action. In my view,Sec. 7 cannot be ignored by thistypeof reasoningand the presumption that the employees supported it from its inceptioncannot be validated simply because they later say they would have crossedthe picket line "had they been able."Until such time asthey overtlysupported the strike, theywereclearlyentitled under Sec. 7 to withhold theirviews.Up to suchtime,the continuedpayment ofsick pay cannotseriouslybe deemed a strike subsidyby the Employer 524DECISIONSOF NATIONALLABOR RELATIONS BOARDtreatment to discourage union activity within themeaning of Section 8(a)(3).6Thus, I would find 8(a)(1) and 8(a)(3) violations asto the six, with the indicated reimbursement of theircontinuing sick pay to the appropriate dates ofmedical release, or appearance on the picket line ifthat occurred before medical release.7aSeealsoN L R B v. Great Dane Trailers, Inc,388 U.S. 26,32 (1967),where theCourtsaid-"Discouraging membership in a labor organization'includes discouraging participation in concerted activities..such as alegitimate strike.'Labor Board v ErieResistorCorp.,373 U S 221, 233(1963)"7The 8(aX3) violations based on withholdingsick payfrom employeespresumed to be striking,while contemporaneously continuingsuch pay foran employeewhose unit was not on strike, are too patent for furtherdiscussion.DECISIONSTATEMENT OF THE CASE1.JURISDICTIONRespondent, a Delaware corporation, is engaged atShreveport, Louisiana; Longview and Texarkana, Texas;and Nashville, Arkansas, in the generation, transmission,and sale of electricity.During the year ending onNovember 29, 1973, a representative period, Respondent'sgross volume of business exceeded $500,000 and Respond-ent purchased goods valued at more than $50,000 fromvendors located outside the States of Louisiana, Texas, andArkansas. Accordingly, I find that Respondent is engagedin commerce within the meaning of the Act and that theassertion of jurisdiction over this matter by the NationalLabor Relations Board (Board) is warranted.Sioux ValleyEmpire Electric Association,122 NLRB 92, 94 (1958).II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers (Union)is a labor organization withinthe meaningof Section 2(5)of the Act.ALVIN LIEBERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties represented, washeld before me in Shreveport, Louisiana, on March 26,1974, upon the General Counsel's complaint and amend-ments to complaint,) dated respectively November 29 andDecember 21, 1973,2 and Respondent's answer.In general,the issues litigatedwere whether Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (Act).3 Particularly, the principal ques-tions for decision are as follows:1.Did Respondent threaten to discharge an em-ployee and thereby violate Section 8(a)(l) of the Act?2.Did Respondent violate Section 8(a)(3) and (1)of the Act by, upon the outbreak of a strike,discontinuing wages being received by six employeespursuant to a wage continuation policy?43.Did Respondent violate Section 8(a)(3) and (1)of the Act by, during the strike, discontinuing wagesreceivedby one employee pursuant to the wagecontinuation policy?Upon the entire record,5 upon my observation of thewitnessesand their demeanor while testifying, and havingtaken into account the arguments made and the briefssubmitted,6 I make the following:FINDINGSOF FACT?iHereinafter these pleadings will be referred to jointly as the complaint.2Thecomplaint was issued pursuant to charges and an amended chargefiled on September25 and October 2, 1973,by International Brotherhood ofElectricalWorkers and itsLocal 386.3In pertinent part these sections provide-Sec.8(a) It shall be an unfair labor practice for an employer-(1) to interfere with,restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7,(3) by discrimination in regard to . . . any term or condition ofemployment to encourage or discourage membership in any labororganizationSec.7, insofar as relevant, states:Sec7Employees shall have the right to self-organization, toIII.INTRODUCTIONBriefly, this case is principally concerned with thediscontinuance of wages being paid to six employeespursuant to a wage continuation policy whereby employeeswho are sick and unable to work continue to receive, forspecified periods and under certain conditions, the wagesthey would have earned had they been working. Respect-ing these six, the wages they were receiving under the wagecontinuation policy were stopped upon the Union's callinga strike among the employees in the unit in which theyworked.The General Counsel contends ii that the six employeeswhose wages were stopped at the outbreak of the strikewere not strikers and that the discontinuance of their paywhen their unit struck violated Section 8(a)(3) of the Act.Taking a contrary position, Respondent argues thatbecause the six employees did not notify it that they werenot striking they were justifiably treated as strikers notentitled to wages during the strike.Also involved in this proceeding, and alleged in thecomplaint to have been violative of Section 8(a)(3) of theAct, is the stoppage, after the strike had been in progressseveral weeks, of the wages being received under the wagecontinuation policy by a seventh employee, who, althougha member of the Union, did not work in the striking unit.Further, the complaintalleges,that this employee, inform, ,loin, or assist labor organizations,to bargaincollectively throughrepresentatives of their own choosing,and to engage in otherconcertedactivities for the purposeof collectivebargaining or other mutual aid orprotection. .4Thenature of thispolicy will bediscussed below.5Errors in the transcript have been noted and corrected.8Although allthe argumentsof the parties and the authorities cited bythem,whether appearing in their briefsor made orallyat thetrial, may notbe discussed in this Decision,each has beencarefullyweighed andconsideredrRespondent's motion made at the conclusion of the trial, upon which Ireserved decision,isdisposed of in accordance with the findings andconclusions set forth in this Decision.9At the outset of the trial the Union stated thatits "position . . . isidenticalto that of [the) General Counsel. SOUTHWESTERN ELECTRIC POWER COMPANY525contravention of Section 8(a)(1), was "threatened... withdischarge if [he] remained a member ofthe Union or gaveany assistance or support to it."Respondent denies that this man was threatened.Concerning the discontinuanceof thewages he wasdrawing under the wage continuationpolicy,Respondent'sposition seems to be that this was occasionedby his refusalto performwork hecould have done notwithstanding hisillness.IV.PRELIMINARY FINDINGSAND CONCLUSIONS9A.TheWage Continuation PolicyIn 1945 Respondent,on a noncontractual basis,institut-ed a wage continuationpolicywhereby employees whobecome sick would continue to receive their full base payin lieu of wagestheywould have earned had they beendoing their normal work,for specified periods of time,unless sooner released from medical care, notwithstandingtheir inability by reason of their illness to perform theirregular duties.The basic details of thispolicy,as spelledout in a memorandum issued by Respondent'spresident,are as follows:The matter of payment of full base pay to employeeswho are unable to perform their duties by reason ofsickness comes up from time to time. As you know, ourcompany has always taken a very liberal policy inregard to sickness.However,we have made a uniformpolicy in regard to how long an employee will becarried at full base payby thecompany.In orderto clarifythis,and have it uniform in alldivisions,the following policy will be effective March 1,1945:1.Where employee is absent by reason of sicknessfor a period of two consecutive weeks, time sheets willbe approved by Local Manager having jurisdictionover the employee.2.Where employee is sick for more than twoweeks,but less than six weeks, he can be carried onpayroll at full base pay by the approval of the DivisionManager having jurisdiction over the division in whichthe employee works.3.For payment of any part of employees's salaryfor more than six weeks, it will be necessaryto obtainapproval of the President of the Company,in writing,which approval will specify the amountof salary atwhich employee will be carriedbeyond thesix weeksperiod,and which approval will terminate at the end ofsix-months period,atwhich time it must reviewed.Where Division Manager sends in recommendation forconsiderationbeyond thesixweeksperiod, a fullstatement,in writing,of the case should accompany hisrequest.9The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may give rise. To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here,although they,as well as the findings,may againbe considered in other contexts.As can be seen, the payment of wages under the wagecontinuation policy to a sick employee during the timeperiods specified in the foregoing memorandum is notautomatic,but conditioned upon the approval of theemployee's local or division manager or Respondent'spresident, as the case may be. Among the factors takeninto accountin grantingor withholding approval are theemployees' length of service, "the type of employee he is,"the nature of his illnessand "how it corresponded withpersons who had . . . illnesses of [the same] type in orderto determineif [the period of the employee's absence] is... reasonable." In connection with the last factor,Respondent's officials "would very often request addition-almedical informationfrom the doctor involved in ordertomake a recommendation as to whether pay should beextended or not." 10Finally, where illness is followed by an extended periodof recuperation it is Respondent's practice to provide lightduty to the employee, unless his physician decides, formedical reasons,that the duty should not be performed.Absent such a decision, if the employee refuses to performthework in question during his convalescence his payunder the wage continuation policy may be cut off.B.The StrikeThe Union has represented Respondent's operating,maintenance, and construction employees (OM & C unit)for 36 years and has represented a unit consisting ofRespondent's clerical employees (clerks unit) since aboutMarch 1973. The penultimate collective agreement be-tween Respondent and the Union covering the OM & Cunit expired on August 30, 1973.11Several weeks before the expiration of this agreement,while negotiations for a new contract were taking place, theUnion's members authorized the Union to strike Respond-ent upon its termination. Respondent knew that this hadbeen done.Pursuant to the foregoing authorization, on August 31the Union called the OM & C unit out on strike.12 All butsixor seven employees in the unit, whose complementtotaled about 625, answered the Union's strike call.The strike ended on December 10. While it was inprogress some employees who worked in the clerks unit,which had not struck, honored the Union's picket lines.V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts Concerning Respondent's AllegedViolations of Section 8(a)(3) and (1) of the Act byDiscontinuingWages Being Received by SixEmployeesPursuantto theWage Continuation PolicyOn August 30, 1973, and for various periods of timebefore that date, Charles Cain, Sam Cascio, J. C. Hodges,Robert Matthews, Glenn Rhodes, and Taylor Williamson(collectively referred to hereinafter as the Six), employed in10My findings in this regard are based upon,and the quotationsappearing in the text are taken from,credited and uncontroverted testimonygiven by Jerry Googe,Respondent's supervisor of insurance and claims.11All dates hereinafter mentioned without statinga year fall within 1973.12There is no contention that the strike was unlawful or unprotected. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDthe OM & C unit,were sick and receiving wagesunder thewage continuationpolicy.13On August 31, upon thestrike's outbreak,the wages of the Six were discontinued.At all material times eachof the Six was a member of theUnion andappearsto have been aware beforethe strikestarted thattheUnionhad been authorized to strike.Nevertheless,none notified Respondent before the begin-ningof thestrike,or during the strikebut beforerecoveringhis health,that he was not a striker.Before the strike's termination eachof the Six,exceptCascio,was released from medical care and declared fit forwork.14None,however,returnedto work beforethe end ofthe strike.Each,except Rhodes,testified,in effect,that if he hadnot been sick when the strike began he would have joinedthe strike.In addition,each,whilestill physicallydisabledfromworking,in some measure engaged in conductsupportiveof thestrike or associated with employees whodid so.Thus, Cain picketedon two occasions,and on a thirdoccasion supplied drinking water to the pickets.Matthewsand Rhodes also picketed,the former several times and thelatter once.Cascio,Williamson,and Hodges,who hadformerly been a business agent,appeared at the picket lineand associatedwith thepickets.Cascio didthis five times,Williamson three or four times,and Hodges once.B.Contentionsand Concluding Findings ConcerningRespondent's AllegedViolationsof Section 8(a)(3)and (1) of the Act by Discontinuing the WagesBeing Receivedby the SixAs I have found, on the daythe strike was called the Sixwere employedin the OM & C unit,but were notactuallyworking becausetheywere sick.For various periodsantedating the strike the Six were receiving wages underthe wage continuationpolicy in lieuof wagesthey wouldhave earned hadtheybeen performing their regular duties.The Six were membersof the Union. Theywere awarethat their fellow members had authorizedthe Union to calltheir unit out on strike.Nevertheless,at no time did the SixnotifyRespondentthat theydisavowed the strike.The strike was almost 100 percent effective.In view ofthis,and not having been notifiedby the Six thatthey werenot strikers,Respondent,it contends,considered them tobe strikers and, therefore,not under any circumstances,entitled to wages.Thisbeing so, Respondent furthercontends,upon the strike'soutbreak it discontinued thewages the Six were drawing under the wage continuationpolicy because such wages were in substitution for thewages they would have received had they been workingand not striking.The General Counsel apparently concedesthat had theSix been strikersthey would nothave been entitled towages pursuant to the wage continuationpolicy.However,the General Counsel takes the position that they were notstrikers.The Six nothaving been strikers, the GeneralCounsel'sargument continues, the termination of thewages they were receiving in accordance with the wage13The dates on which these employees became sick follow:Cain-July30;Cascio-August 24; Hodges-July 13;Matthews-August 1; Rhodes-August 15; Williamson-July 16.continuationpolicy "is," the General Counsel states onbriefupon theauthority ofN.L.R.B. v. GreatDaneTrailers,Inc.,388 U.S. 26 (1967), "inherently destructive of therights of [the Six] andis in violationof Section 8(a)(1) and(3)."To supporthis positionthat the Six were not strikers theGeneral Counsel makes asyllogisticpresentation. In hisbrief he defines a strike asbeing"a cessationof work." TheGeneral Counselthen pointsto the fact that upon thecommencementof the strike theSixwerealready notworking byreasonof theirsickness.Accordingly, heconcludesthat theywere not strikersbecause they did notcease work to go on strike.Although ithas surface appeal,I rejectthisargumentbecause it provestoo much. Were the General Counsel'sargumentto be accepted it would follow that an employeewho is not actuallyworking at thestart of a strike couldnever beconsideredto be astriker.The Boardin at leasttwo cases has also rejected similar arguments.InMarathonElectricMfg. Corp.,106 NLRB 1171, 1176-78 (1953), the employerdischarged employees for engagingin an unprotected strike,including some who,because ofillnessor injury,were not workingat the time of the strike.Concerning the latter,the Boardfound that the employerwas justified in consideringthem to be strikers anddischarging them, notwithstandingthat "fortuitously [they]did not happento be physicallypresent inthe plant at theprecise time" of the strike. The Board's conclusion in thisregard, as its Decision makes clear,was based on factorswhich are present here.Thus,the employees who were absentfrom the plantwere membersof the Union which called the strike. Thestrikewas supportedby employees who were workingwhenitoccurred.None ofthe employeeswho were awayfrom the plant when the striketook place disavowed thestrike.And, finally,no notice was givento the employerthat the sick and injured employees were not striking.InUnitedElectrical,Radio and MachineWorkers ofAmerica,Local 1113 v. N.LR.B.,223 F.2d 338, 343(C.A.D.C.),cert. denied350 U.S. 981 (1955), the Board'sDecision inMarathonwas affirmed.Regardingthe employ-ees who were not actually working atthe beginning of thestrike,the court said:No employeetook any steps to indicatethat he was nota participant [in the strike ]. He had a rightto claim andto establish that he was a non-participant.By choosingto remain silent and taking no steps todisavow theaction of theiragent [in calling the strike] . . .theseemployees werefound by theBoard to have acquiescedin, ratified, and become parties to their agent's actions.... The recordsupports [this] finding ... .A similar result was reached inBechtelCorporation,200NLRB 503 (1972). There,as inMarathon,employees weredischarged for involving themselves in an illegal strike.Among these was an employee,Steel, who was onleave ofabsence when the strike occurred.Although Steel learnedof the strike beforehis leave expired,he did not notify his14Therelease data follow: Cain-September 24; Cascio-December 10,the day on which the strike ended; Hodges-October 4; Matthews-October29; Rhodes-September 26; and Williamson-November 6. SOUTHWESTERN ELECTRIC POWER COMPANY527employer that he was not striking, nor did he return towork.The Administrative Law Judge found, and the Boardagreed, that Steel's discharge was not violative of the Actbecause he "could have informed [his employer] that hehad been on leave and disassociated himself from thestrike, but he refrained from doing so." Continuing in thisvein, itwas further stated inBechtelthat "under therationale adopted by the Board inMarathon,the finding iswarranted that, by keepingsilent,Steel went along with thestrike and in effect ratified the strike...."Itmay be argued thatMarathonandBechtelaredistinguishable from the instant case in that they involvedunlawful strikes. Analytically, however, this would appearto be a distinction without a difference. If, as the Board didinMarathonandBechtel,an inference can be drawn ofparticipation in an unlawful strike, there should be noreluctance to infer participation in a lawful strike, as wasthe strike here.Accordingly, I find that because the Six did not notifyRespondent that they were not striking Respondent wasjustified in considering them to be strikers. It being wellsettled that strikers are not entitled to wages, I concludethat by stopping the wages the Six were receiving under thewage continuation policy Respondent did not violateSection 8(a)(3) or (1) of the Act.C.Facts Concerning Respondent's AllegedViolations of Section 8(a)(1) and (3) of the Act inConnectionWith the Discontinuance of Wages BeingReceived by Herman Cryer Pursuant to the WageContinuation PolicyHerman Cryer is a member of the Union and employedinRespondent's clerks umt.15 On July 10, 1973, Cryerunderwent surgery for the removal of a cataract from oneof his eyes. At about the same time Cryer began to receivewages pursuant to the wage continuation policy.On September 6, after Cryer had been drawing suchwages for more than 6 weeks, Respondent's presidentapproved the continued payment of Cryer's wages underthe policy until September 24.16 On that date, notwith-standing that he had not yet been released from medicalcare, Cryer's wages were stopped.In the meantime, about or shortly after August 16, andwhileCryer was still receiving medical treatment, hisphysician advised him that he could resume driving hisautomobile. Acting on this advice, Cryer started to driveabout September 7.Cryer's driving came to the attention of George Reese,Respondent's auditor. Expecting that Cryer would agree todo so because he was up and about and driving his car,15Employees in the clerks unit were not called out on strike by theUnion Nevertheless,as I have found, some employees who worked in thisunit honored the Union's picket lines.i6This, it will be remembered,was in accordance with the provisions ofthe wage continuationpolicydealing with the payment of wages beyond 6weeks17The findings in this, and in the previous, two paragraphs are based ontestimonygiven byCryer and Reese.The quotations are taken from Reese'stestimonyCryer testifiedthatduring their conversation,afterReese'sreference to the stoke,Reese stated that he was "going to see if he could get[Cryer]terminated"Reese denied saying this For two reasons I credit hisReese, on or about September 24, asked Cryer to comeback to work and perform light duty consisting ofanswering the telephone. Cryer's response was that he"hadn't gotten a doctor's okay." Reese then asked if Cryerwould help out in Respondent's office "if the doctor willrelease [him] and give [him] approval to do light duty."Cryer replied that he "will have to think about this."Following this evasive answer by Cryer the conversationbecame heated, abusive, and recriminatory. During thisphase of their talk Reese told Cryer that he didn't believethat Cryer would return to work to perform light duty evenifhis physician approved his doing so; that he thoughtCryer "had been, on the gravy train so long he was afraid itwas going to stop and he was going to have to get off"; andthat he "thought [Cryer] was trying to ride out [the] strike[then in progress], or sick time whichever came first."About this point Cryer said that he was going to "fix"Reese by getting "the union [and his] cousin that is aProsecuting Attorney in Louisiana after [him ]." 17A day or two later Cryer spoke to Jerry Googe,Respondent's supervisor of insurance claims, about thestoppage of the compensation he had been receiving underthe wage continuation policy and sought his help in thisregard, Googe stated, as Cryer testified, that he "doubt[ed]if he could do [Cryer] any good," but that any assistancehe could offer Cryer" would depend on [Cryer's ] answering... whether [he] would report back to light duty." Cryer'sanswer, as he further testified, was that he "didn't know."Googe's testimony on this point did not differ materiallyfromCryer's,except in one respect which was notcontroverted by Cryer. Googe stated that he asked Cryer if"he would be able to return to work on light duty, if it wasokayed by the doctor" and that Cryer answered "that hecould not say"Towards the latter part of October or in the first part ofNovember Reese, Respondent's auditor, again askedCryer, as Reese testified without contradiction, "if hewould come back to work on light duty." As he had done amonth earlier, Cryer responded that "he would think aboutit." -Cryer never sought approval from his physician toperform light duty. His reason for not doing so, he claimed,was "because of . . . complications to [the] eye" fromwhich a cataract had been removed.Cryer was released from medical care on November 24.However, he did not return to work until the terminationof the strike among the employees in the OM & C unit"because," as he testified, "of the union, honoring the onesthatwas out."18 I also notein this regard that afterNovember 24 Cryer picketed on several occasions.denial.The firstis that Reese's demeanor as a witness impressed me morefavorably than Cryer's Thesecond relates to a later requestby Reese, to bediscussed subsequently, that Cryer returnto work toperform light duty Itdoes not seem likely, if Reese hadin fact earlier threatenedto obtain Cryer'sdischarge,that he would have renewed his requestto Cryer tocome back towork.Rather,itseems to me, that if he had actually made the threatattributedto him by Cryer,he would have bent his efforts towards itseffectuation,and there is no evidence of this in the record18 It will be remembered that, although Cryerdid not work in the OM &C unit, Cryer wasa member of the Union. 528DECISIONSOF NATIONALD.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1)and (3) of the Act in Connection With theDiscontinuance of Wages Being Received by HermanCryer Pursuant to the Wage Continuation PolicyThe positions of the parties concerning the reason for thediscontinuance of Cryer's wages under the wage continua-tion policy has not been explicitly set forth in their briefs.In this regard, the General Counsel's brief contains nomention of Cryer at all.The complaint contains a general allegation that Cryer'swages were stopped "to discourage [Cryer's ] union andother concerted activities." This allegation, however, is notsupported by the evidence.The evidence does not show that the wages Cryer hadbeen receiving pursuant to the wage continuation policywere discontinued because he was a member of the Union,or because he engaged in "union and other activities," or"to discourage" him from engaging in such "activities." Itshows; rather, that Cryer's wages were stopped more than 3months after he had begun to receive them and after thestrike had been in progress for several weeks because hewould not agree to return to work and perform light dutyduring his convalescence. 1sThe sole reference by any official of Respondent to thestrike in connection with the discontinuance of Cryer'swages cameduring the course. of a heated and disputatiousconversation and was made only after Cryer refused evento agree to a suggestion that he consult his physicianconcerningthe advisability of performing light duty. This,in my opinion, is insufficient, in view of all the evidence inthe record considered as a whole, to establish that union19As I have found,in this connection,the payment of wages under thewage continuationpolicy is notautomatic,but depends on several factors,one of which is the willingness of the employee concerned to perform lightduty,if his physician consents to his doing so.20 Seefn. 17 above.21 In the event no exceptions are filed asprovided by Sec.102.46 of theLABOR RELATIONS BOARDconsiderations entered into Respondent's decision to stopCryer's wages.I conclude, therefore, that the General Counsel has notestablishedby a preponderance of evidence that thediscontinuation of Cryer's wages under the wage continua-tion policy was violative of Section 8(a)(3) of the Act.Accordingly, having already concluded that the discon-tinuation of the wages which had been received pursuant tothewage continuation policy by the Six was also notviolativeof the Act, and having found that Reese,Respondent's auditor, did not threaten to have Cryerdischarged,20 I shall recommend that the complaint, whichdoes not allege the commission by Respondent of anyother unfair labor practices, be dismissed.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employerwithin themeaning ofthe Act.2.The Unionisa labor organizationwithin themeaningof the Act.3.Respondent has not engagedin unfair labor prac-ticeswithin themeaning of Section 8(a)(1) or(3) of the Act.Upon theforegoing findingsof fact and conclusions oflaw, upon the entire record in this case,and pursuant toSection10(c) of the Act, I hereby issue the followingrecommended:ORDER 21It is ordered that the complaint be, and the same herebyis,dismissed in its entirety.Rules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of theRules and Regulations,be adoptedby the Boardand becomeitsfindings,conclusions,and Order,and all objections theretoshall bedeemed waived for all purposes.